Citation Nr: 0111397	
Decision Date: 04/19/01    Archive Date: 04/24/01	

DOCKET NO.  98-03 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 2000) for 
residuals of Lyme disease.

2.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for the residuals of a 
myocardial infarction.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from May 1949 to 
April 1952.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) New York, New York 
Regional Office (RO), which denied entitlement to 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for residuals of Lyme disease and 
residuals of a myocardial infarction.

In July 1999 the veteran appeared and proffered testimony 
before the undersigned member of the Board in Washington, 
D.C.  A transcript of the veteran's testimony has been 
associated with his claims file.

In February 2000, the Board requested the opinion of 
physicians employed by the VA's Veterans Health 
Administration.  See 38 U.S.C.A. § 7109 (West 1991); 
38 C.F.R. § 20.901 (1999).  These opinions were received in 
April 2000, and copies were provided to the veteran's 
representative.  The veteran's representative was afforded an 
opportunity to respond within 60 days, and informed that 
absent the submission of further evidence or argument within 
that period the Board would proceed with the appeal.  Further 
argument dated June 16, 2000, was received from the veteran.  
Thereafter additional evidence pertaining to the veteran's 
claims was submitted directly to the Board.  This evidence 
has to some extent not been previously considered by the RO; 
however, the veteran's representative in statements received 
in September and October 2000 has waived initial 
consideration.  See 38 C.F.R. § 20.1304(c) (1999).  
Nevertheless, in view of the action taken below, initial 
consideration of this evidence should be undertaken.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs with respect to the duty to assist and 
supersedes the decisions of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), which held that VA cannot assist in the 
development of a claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment under the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096 (2000).  See also, Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

Because of the change in law brought about by the Veterans 
Claims Assistance Act of 2000, a remand in this case is 
required for compliance with the notice in duty to assist 
provisions contained in the law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 §§ 3-4, 114 Stat. 
2096, (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5102, 5103, 5103A, and 5107).  In addition because the VA 
Regional Office has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992).  

A review of the record shows the veteran's blood was tested 
for Lyme disease on September 16, 1994.  Treatment by VA for 
this disorder was not started until late March 1995 when a 
MRI of the brain was found to be suggestive of neuro-Lyme 
disease.  At that time it was noted that the veteran had a 
cabin in the Adirondacks and had received several tick bites 
over the last several years.  A recent history of headaches, 
arthralgias, diffuse body aches and skin rash was also 
recorded.  It was further noted that the veteran's September 
1994 Lyme test was positive for IFA (immunofluorescent 
antibody).  A repeat Lyme IFA in January 1995 was found to be 
negative although symptoms persisted.  The veteran was 
hospitalized by VA in March 1995 for Lyme disease and 
underwent a 14-day course of treatment with antibiotics.  

On May 15, 1995, the veteran presented to VA status post Lyme 
disease with complaints of shortness of breath, a recent 13-
pound weight increase and positive pedal edema.  Objective 
examination revealed rales in both lung bases, jugular venous 
distention, a tender liver and pedal edema.  Congestive heart 
failure was diagnosed and the veteran's medications were 
adjusted.  Following indications for further evaluation with 
a gated cardiac scan for ejection fraction, the veteran was 
sent home.  Later that evening the veteran presented at the 
emergency room of a private medical facility.  He was found 
to have normal sinus rhythm but to exhibit posterior wall 
ischemia on EKG.  Several repeat EKGs showed no significant 
changes.  However, an EKG at 8:45 P.M. was diagnostically 
significant for an acute anterior myocardial infarction.  

The veteran has contended in effect that he has additional 
disability as a result of a delayed VA response to a 
September 1994 serological test, which was positive for IFA, 
and delayed treatment for his congestive heart failure on May 
15, 1995.  He further maintains that in order to support his 
case he requires complete records of pertinent VA evaluation 
and treatment as well as records of related patient 
scheduling between 1993 and 1995, which he believes are 
maintained by the Brooklyn VA, Medical Center.  He reports 
that his attempts to obtain these records have been 
unsuccessful.  

In view of the foregoing, this case is REMANDED to the RO for 
the following:  

1.  The RO should contact the veteran and 
request that he submit a detailed listing 
of the pertinent clinical records 
maintained by the VA Medical Center, 
Brooklyn, New York, not currently 
associated with his claims file, which he 
believes support his current claim.  The 
RO should verify these records are not 
currently on file and then attempt to 
obtain any available VA records 
identified by the veteran not already on 
file for association with his claims 
file.  

2.  The RO should inform the veteran of 
any unsuccessful attempts to obtain 
clinical records, which he has 
identified.  If appropriate he should 
also be provided with an explanation as 
to why such records were unobtainable and 
why further efforts may not be justified.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



